Citation Nr: 1135126	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  07-33 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to a rating greater than 40 percent for a lumbar spine disability.  

3.  Entitlement to an effective date earlier than March 10, 2000, for the award of service connection for a right knee disability.  

4.  Entitlement to an initial rating greater than 30 percent for a psychiatric disability.

5.  Entitlement to an initial compensable rating for pseudofolliculitis barbae (PFB).    


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from June 1985 to March 1987.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

A hearing before the undersigned Veterans Law Judge was held at the RO in July 2011 (i.e. a video hearing).  The hearing transcript has been associated with the claims file.

The issue of an initial compensable rating for PFB is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The issues of whether there was clear and unmistakable error (CUE) in the March 1988 rating decision which denied service connection for a right knee disorder has been raised by the evidence of record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The Veteran withdrew his appeal of service connection for bilateral hearing loss and increased rating for a lumbar spine disability in July 2011.  

2.  The current claim of entitlement to an earlier effective date for the award of service connection for a right knee disability constitutes a freestanding claim for earlier effective date.  

3.  The Veteran's psychiatric disability does not result in flattened affect; impaired  speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of long-term memory; impaired judgment; or impaired abstract thinking, and the Veteran is able to run a business and maintain relationships.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the appellant with respect to the issues of service connection for bilateral hearing loss and increased rating for a lumbar spine disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The claim of entitlement to an earlier effective date earlier for the award of service connection is dismissed.  38 U.S.C.A. §§ 5109A, 7105, 7266 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.105, 20.1103 (2010); Rudd v. Nicholson, 20 Vet. App. 296 (2006).

3.  The criteria for a rating greater than 30 percent for a psychiatric disability have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9434 (2010). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeals

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

At the July 2011 hearing, the Veteran indicated his desire to withdraw his appeal of the issues of entitlement to service connection for bilateral hearing loss and increased rating for a lumbar spine disability.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to the issues and they must be dismissed.

Effective Date of Award of Service Connection

In a June 2004 rating decision, the RO granted service connection for a right knee disability, effective March 10, 2000.  Notification of this decision was mailed to the Veteran on July 16, 2004.   

In March 2006, the Veteran submitted a statement in which he expressed his disagreement with the effective date assigned for the award of service connection for a right knee disability.  In June 2006, a rating decision was issued, denying entitlement to an earlier effective date.  The Veteran has perfected an appeal on the matter.   

After consideration of the evidence, the Board finds the June 2004 rating decision which awarded service connection for a right knee disability is final because the Veteran did not submit a timely Substantive Appeal.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2010).  The Veteran had until July 16, 2005, to submit a timely response.  During that time, he did not submit such a response, request an extension, or submit new evidence. 

After a rating decision establishing an effective date becomes final, an earlier effective date can only be established by a request for a revision of that decision based on clear and unmistakable error (CUE).  In essence, there is no "freestanding" earlier effective date claim which could be raised at any time.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  In this case, because the Board finds the June 2004 rating decision is final, the Veteran's only option in his attempt to obtain earlier effective dates is a motion to revise a decision based on clear and unmistakable error.  See Rudd; see also 38 C.F.R. § 3.105.   

The Board acknowledges that the Veteran has argued that there was CUE in a March 1988 rating decision which denied service connection for the right knee.  The Board does not currently have jurisdiction over the claim of CUE, however, and given the procedural history of this case, the Board has no alternative but to dismiss the appeal as to this issue without prejudice to the a CUE claim being referred for appropriate consideration.  

When the law and not the evidence is dispositive of the claim, the requirements related to the duties to notify and assist are not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).  

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155;   38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  38 C.F.R. § 4.14.  In an appeal of an initial rating (such as in this case), consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board will thus consider entitlement to "staged ratings."

The Veteran's psychiatric disability is rated at 30 percent under the rating formula for mental disorders.  Under this formula, a 30 percent rating is assigned for occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, and recent events).  

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The record includes the Veteran's, his mother's, and his spouse's endorsement of symptoms such as nightmares, avoidance, problems with rumination and guilt, feelings of worthlessness, difficulty sleeping, irritability, memory and concentration problems, and anger outbursts.  

A May 2006 VA treatment record indicates that the Veteran was well-oriented (oriented to time, place, and person) and cognitively intact.  Mood and affect appeared anxious.  Speech was somewhat pressured.  He denied homicidal or suicidal ideation.  He ruminated about problems he had had over the years.  He denied psychosis.  Insight and judgment appeared fair, and impulse control was normal.  The Veteran was assessed with dysthymic disorder and alcohol abuse and assigned a global assessment of functioning (GAF) score of 60.  

A November 2006 VA examination record reflects the Veteran's history of passive suicidal ideation without intent.  He indicated the he worked but reported that his occupational functioning was impaired because his depression caused him to not answer the phone, not be assertive with the tenants in his building, and he indicated that he found it difficult to attend to the needs of his business.  He reported that his depression made him more likely to stay inside and not keep in touch with friends and family.  Additionally, he reported that his pain makes him "grumpy" which sometimes caused him to say the wrong thing and offend people.  Examination revealed that the Veteran was well-groomed and fully oriented.  He was tearful periodically during the evaluation, and affect was dysthymic.  Speech was normal.  Immediate recall was intact but delayed recall was severely impaired.  He was unable to complete serial 7's suggesting possible difficulty with concentration.  Abstract reasoning and common sense judgment did not seem to be strengths.  When asked about hallucinations and delusions, he reported that he heard footsteps or the door bell ringing when no one was there fairly often.  The examiner diagnosed the Veteran with major depressive disorder secondary to chronic service-connected pain problems.  The examiner noted that the Veteran reported having great difficulty managing his barber shop and taking care of his own finances.  The examiner also noted that the Veteran appeared to have memory problems and some concentration problems.  The examiner assessed the Veteran with moderate major depressive disorder secondary to chronic medical illnesses, 80 percent of which was caused by service-connected disabilities.  He assigned an overall GAF score of 55, and estimated that the Veteran's service-connected disabilities alone would result in a GAF score of 60.  

A May 2007 VA examination record reflects the Veteran's history of increased depression, sleep difficulties, and isolation.  The Veteran indicated that he had turned most of the daily running of his business over to his mother because he felt incapable or unwilling to deal with the stresses of running a business and interacting with tenants.  The Veteran reported that he usually went to the barber shop every Friday and many Saturdays but reported that some days he found it hard to get himself to go and he remained at home.  The examiner noted that the Veteran had memory problems, and the Veteran reported that the memory problems had become more common in the previous six months.  Examination revealed that the Veteran was well-groomed and "extremely likable."  He talked easily and told engaging stories and had good eye contact.  Affect was euthymic, and there appeared to be some minor impairments in memory.  The Veteran denied suicidal or homicidal ideation or psychotic symptoms.  The examiner noted that it appeared that the Veteran spent a great amount of time at home alone, primarily due to his pain and inability to move well.  The examiner reported that the Veteran's depression appeared to be secondary to his physical limitations and chronic pain.  The examiner noted that the Veteran enrolled himself in a basic computer course in January 2007 to keep himself busy and hopefully learn more about computers for his business.  The Veteran reported that he was overwhelmed by the speed of the teaching however, so he dropped out so he would not fail.  The examiner reported that this appeared to be an example of cognitive deficits that was likely due to the depression.  The examiner reported that the Veteran had run a successful business for approximately 10 years and that his premorbid functioning was likely such that he would be able to succeed in the class if he were not depressed.  The examiner assessed the Veteran with moderate major depressive disorder and assigned a GAF score of 55.  The examiner reported that the Veteran described a significant decrease in occupational and social functioning as his medical problems and pain become more problematic.  The examiner added that since the last examination, the Veteran appeared to have become more socially isolated and less able to deal with the stressors of work.  

An August 2009 private treatment record indicates that the Veteran was emotional and crying when talking about his experience with VA.  The record indicates that judgment and insight were grossly normal.  A November 2009 private treatment record indicates that the Veteran appeared stressed but had normal mood and affect and grossly normal judgment and insight.  See Providence Medical Group treatment records.

A September 2009 private treatment record reflects the Veteran's history of episodes of periodic withdrawal and depressive symptoms.  He reported an inability to sustain relationships of any kind, inability to trust, and lack of friends, and he reported that his wife, son, and mother were the only supports in his life.  He also reported that he had mood swings and irritability.  The record notes that the Veteran participated in six counseling sessions.  The examiner reported that when the Veteran entered, he appeared to have a limited fund of knowledge, particularly problem solving and decision-making.  The examiner also believed the Veteran had emotional difficulties due to his physical problems, in part because his identity had been built around his physical ability, and that the Veteran's loss of mobility had caused significant depressive symptoms.  The examiner reported that the Veteran was consistently neat and tidy in appearance.  Affect was congruent, and mood was depressed and anxious.  Speech was normal.  There were no perceptual disturbances, and the Veteran denied homicidal or suicidal ideation.  Thought form was goal-directed.  The Veteran appeared to overvalue ideas, however.  Attention and concentration were good, and the Veteran was fully oriented.  Impulse control was good, and judgment was intact.  Insight was limited.  The examiner reported that the Veteran's major problems appeared to be memory problems, irritability, and isolation.  The Veteran reported that he had a history of not functioning well in the community due to his irritable bowel syndrome and knee problems, which had caused a great deal of problems.  The examiner determined that the Veteran appeared capable of managing his activities of daily living and capable of accessing community though his lack of mobility impaired his ability to do either.  The examiner added that the Veteran was unable to communicate or show leadership skills though he appeared capable of achievement and was goal-directed.  The Veteran reported that he was unable to work because of his lack of mobility, and the examiner noted that the Veteran was physically and emotionally unable to work or go to school.  The examiner also found that the Veteran had not been able to sustain any healthy functioning, i.e. work, social, or educational pursuits.  The examiner reported that the Veteran had periodic lapses in emotional awareness and mental status.  He explained that the Veteran could appear quite appropriate in focus, social awareness, and behavior and then decompensate a short time later.  The examiner assessed the Veteran with major depressive disorder and posttraumatic disorder (PTSD) and determined that the Veteran would not be able to work in any capacity due to his disability.  The examiner assigned a GAF score of 70.  

A July 2010 VA examination record reports the Veteran's history of dysphoric mood, sleep disturbance, impaired concentration and focus, feelings of hopelessness, and limited ability to manage stress.  He reported that he had some difficulty adjusting to limitations in his daily routine due to his physical problems, but reported that he has been able to adapt to changes in his life and pursue activities to help with pain.  Examination revealed that the Veteran was neatly groomed.  Speech was spontaneous, clear, and coherent.  Affect was appropriate and mood was depressed and dyshporic.  The examiner determined that the Veteran had a short attention span, and the Veteran reported some impairment in attention and focus, more pronounced when pain was more severe.  The Veteran was oriented to person, place, and time, and there were no delusions, hallucinations, inappropriate behavior, panic attacks, obsessive/ritualistic behavior, or homicidal or suicidal thoughts.  Thought process and content were unremarkable, although there were ruminations, and judgment was fair-to-good.  Insight was capable, and impulse control was fair.  There were no episodes of violence.  Remote memory was normal, but recent and immediate memory were mildly impaired.  The examiner noted that the Veteran managed his own financial affairs independently.  The Veteran reported that he worked as a barber and business owner.  He reported that he worked as a barber only part-time in part to decreased concentration.  The examiner assessed the Veteran with dysthymia secondary to medical condition and assigned a GAF score of 57 to 60.  The examiner determined that the Veteran had occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks but with generally satisfactory functioning.  The examiner found that the Veteran did not have total occupational and social impairment or reduced reliability and productivity due to the psychiatric disability.  The examiner added that the Veteran continued to experience symptoms of clinical depression associated with ongoing pain management issues but the Veteran reported that he had been able to adapt to some extent and that he had some good family support.  

January and February 2010 VA treatment records reflect the Veteran's negative history as to concerns with anxiety or depression.  The February 2010 record indicates that the Veteran reported anxiety and frustration related to VA care and his orthopedic conditions.  The record additionally indicates that the Veteran had appropriate interactions but was a somewhat scattered historian.  

The July 2011 Board hearing transcript reflects the Veteran's history of occasional panic attacks, occurring more often than once a month.  He also reported that he socially isolated and did not like being around crowds.  He indicated that, although he was married, he believes they were still married only because his wife worked and they only really saw each other on weekends.  

After review of the evidence, the Board finds a rating greater than 30 percent is not warranted.  Initially, the Board notes that the evidence dating during this period reflects the assignment of GAF scores ranging from 55, which corresponds to moderate symptoms or difficulty in functioning, to 70, which corresponds to some mild symptoms or some difficulty in functioning, but generally functioning pretty well with some meaningful interpersonal relationships, and assessments ranging from moderate impairment to total occupational impairment.  However, it appears all of the GAF scores and assessments, save those provided by the November 2006 VA examiner,  were assigned based, at least in part, on impairment and symptoms caused by non-service connected disabilities such as the non-service connected IBS.  In any event, the Board notes that GAF scores and examiners' assessments of the severity of the condition, must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned  See 
38 C.F.R. § 4.126(a).  This is due, in part, because the scores and assessments are generally based on the Veteran's symptoms that particular day, rather than based on any long-term symptomatology.  

In this case, the Veteran's symptomatology does not more nearly approximate the disability picture contemplated by a rating in excess of 30 percent for PTSD.  The evidence indicates no findings or histories of weekly panic attacks, and no histories of panic attacks prior to July 2011, and no findings of histories of inappropriate behavior, ritualistic behavior, homicidal ideation, difficulty in understanding complex commands, impaired thought processes, impaired judgment, delusions, impaired long-term memory, or impaired abstract thinking, and the medical records consistently reveal findings that the Veteran was alert and oriented with non-flat affect.  Furthermore, speech is generally normal, and the Veteran generally denies any suicidal ideation.  Additionally, although the Veteran has impaired "recent" and "immediate" memory, the impairment has been characterized as "mild," and the evidence does not establish that memory is so impaired as to generally result in the retention of only highly learned material or forgetting to complete tasks.  The Board acknowledges that the Veteran also has disturbances of motivation and mood, difficulty establishing and maintaining relationships, and impaired social and occupational functioning.  The Veteran is able to run his own business and work part-time, however, and he has maintained relationships with his family, and after consideration of all the evidence, the Board finds that the Veteran's psychiatric disability most nearly approximates the disability picture contemplated by the 30 percent rating.   Thus, the claim for a higher rating is denied.  

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).   The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases such as this where service connection has been granted and initial disability ratings and effective dates have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

In any event, the record reflects that the appellant was provided notice of the effective date and disability ratings in April 2006, prior to the initial award of service connection, and notice specific to the claim of increased rating in September 2008 and the claim was readjudicated in a April 2009 statement of the case (and supplemental statements of the case).  Mayfield, 444 F.3d at 1333.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his claim, and as such, that he had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication was not affected.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Additionally, VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant examinations, obtained medical opinions as to the severity of the PTSD, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

The appeal of the claims of service connection for bilateral hearing loss and increased rating for the lumbar spine disability is dismissed.  

The claim of entitlement to an earlier effective date for the award of service connection for a right knee disability is dismissed.  

A rating in excess of 30 percent for a psychiatric disability is denied.  


REMAND

Further development is needed on the claim for a compensable rating for PFB.  Specifically, a VA examination is needed to determine the current nature and severity of the PFB.  The Board acknowledges that the record includes the results of VA examinations, most recently conducted in July 2010.  The examination records do not provide all of the information needed to rate the claim, however, to include the approximate percent of exposed area affected and the total area of hyperpigmentation.  See 38 C.F.R. § 4.118.  Thus, another examination is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding, relevant VA treatment records.  Ask the Veteran about the existence of any outstanding and relevant non-VA treatment records.  Request any reported records.  

2.  Schedule the Veteran for an appropriate VA examination.  The examiner should report what percentage of the entire body and what percentage of exposed areas is affected by the PFB.  If the exam is conducted during an inactive period, the examiner should report estimates for the percentage of the body and exposed areas affected.  The examiner should also report the approximate area affected by hyperpigmentation.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  

3.  Thereafter, readjudicate the appellant's claim.  If the benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2010).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


